Appeal from a judgment of the Ontario County Court (Frederick G. Reed, J.), rendered May 27, 2003. The judgment convicted defendant, upon his plea of guilty, of criminal contempt in the second degree, aggravated harassment in the second degree, stalking in *1242the third degree and criminal contempt in the first degree (three counts).
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed as moot (see People v Griffin, 239 AD2d 936 [1997]). Present—Pigott, Jr., P.J., Green, Pine, Lawton and Hayes, JJ.